Citation Nr: 0309258	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  Service records reflect that the veteran had service 
in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  The Board remanded the issue in a 
decision dated in September 2000.  The development ordered by 
the Board, that the RO attempt to verify the stressors 
alleged by the veteran and that an examination be ordered if 
the stressors were verified, was completed.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  VA outpatient treatment records reflect a diagnosis of 
PTSD.  

2.  VA examinations conducted in 1997 and 2002 do not reflect 
a diagnosis of PTSD.  

3.  The 1997 and 2002 VA examination reports are more 
probative than the outpatient records.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  The amendments, in pertinent part, were effective 
November 9, 2000, and do not provide any rights other than 
those provided in the VCAA 66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in a January 2003 letter from the RO subsequent 
to the Board's September 2000 remand.  He was informed 
generally as to what information the VA had in his case and 
what information would be necessary to complete his case.  He 
was told that if he identified the information VA would 
assist him in getting it.  Furthermore, he was requested to 
provide a detailed account of his stressors.  Under these 
circumstances, the notice requirements of the VCAA are 
considered met.  

The evidence also shows that the relevant service and post 
service records have been obtained and that the veteran was 
examined for VA purposes in connection with his claim.  
Consequently, the Board finds the development requirements of 
the VCAA are met.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 
Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  

The Board finds that the pre- and post-1997 criteria for 
evaluating PTSD claims are substantially the same, as 
both versions of the regulations require medical 
evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1996), 
(2002).  The 1999 amendments that were retroactively 
effective to 1997 primarily codified the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997), and 
brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxed certain evidentiary requirements for PTSD 
claimants who have combat-related stressors.  

The 2002 amendments pertain to PTSD claims resulting 
from personal assault, not relevant here.  The Board 
finds that the 1997 and 2002 revisions have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.  Thus, the Board will 
apply the current version in adjudicating his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records do not reflect that 
he was engaged in combat.  He was a power generator equipment 
operator and mechanic in the service.  He served in Vietnam 
from April 1970 to April 1971.  While he has no ribbons or 
other objective evidence specifically relating to combat in 
his personnel record, the veteran has testified as to his 
encounters with the enemy forces during his tour of duty in 
Vietnam.  The Board concludes, after reviewing all of the 
assembled evidence, that the veteran's stressors related to 
contact with the enemy are in fact verified.  However, as the 
preponderance of the evidence is against a finding that there 
is medical evidence diagnosing the condition, as will be 
explained below, service connection is not warranted.  

Essentially, the documents supporting the conclusion the 
veteran has PTSD are the records of his VA outpatient 
treatment in the 1990's reflecting the veteran's attendance 
and counseling in therapy for that disorder.  Significantly, 
however, these records do not include within them any 
rationale for the conclusion that the veteran has PTSD.  

On the other hand, the record also includes two reports of 
examinations conducted for VA purposes in November 1997 and 
November 2002, neither of which reflect that the veteran is 
considered to have PTSD.  In the first examination report, it 
is noted that the examiner reviewed the claims file, and a 
rather detailed account of the veteran's service experiences 
and current complaints are included.  The veteran also 
underwent some psychological tests.  In conclusion, however, 
the examiner made no Axis I diagnosis and specifically 
remarked that the veteran did not meet the criteria for PTSD.  

The second examination report, dated in November 2002, also 
reflects that the examiner reviewed the claims file, and 
considered the veteran's medical history and complaints.  The 
veteran also apparently underwent psychological testing.  The 
results of these tests were interpreted as not supporting a 
diagnosis of PTSD, and in conclusion, this examiner, like the 
examiner in 1997, found that the veteran did not have PTSD.  

Because the outpatient treatment records do not provide any 
supporting rationale for the conclusion the veteran has PTSD, 
the Board considers them far less probative with respect to 
the issue on appeal than the reports of examinations 
conducted in 1997 and 2002.  These examination reports 
reflect a thorough review of the veteran's history, an 
awareness of his contentions and complaints, and a conclusion 
based, in part, on formal psychological testing.  Since these 
more probative examination reports both reflect that the 
veteran is not considered to have PTSD, the Board finds that 
the greater weight of the evidence is against the conclusion 
that the veteran has PTSD due to his military service.  
Accordingly, his appeal for service connection for PTSD must 
be denied.  



ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

